DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 8, 9, 12, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming US 6298727 in view of Miller US 3663842.
As to claim 1, Fleming teaches “An acoustic inspection method, comprising: a step of bringing a contact surface with an uneven structure of a couplant (Figure 1, #109 are flexible materials which aid in connecting body #10 to workpiece #101. The couplant surface is uneven  since #109 extends from main body #10 therefore creating an even surface between #109 and #107, which represents the distal end of body #10. The device body is pressed onto workpiece #101 so that it can examine it) which is provided directly or with an intermediate member therebetween on an acoustic function surface functioning as at least one of a transmitting surface and a receiving surface of acoustic waves of an acoustic transducer (Figure 1, #100 is the transducer which transmits and receives acoustic waves), which includes a piezoelectric element having at least one of functions of transmitting and receiving acoustic waves (Figure 1, #100 is a transducer that emits and receives acoustic signals. A transducer converts one form of energy into another, therefore it is likely that the transducer converts the acoustic energy, pressure waves, into an electrical signal that is processed and analyzed), into contact with an inspection target (Figure 1, #10 is pressed onto #101), a step of applying a load to the couplant and pressing the uneven structure against the inspection target; and a step of performing a nondestructive inspection of the inspection target by means of acoustic waves under a state of pressing the uneven structure of the couplant against the inspection target (Figure 1, #109 is shown to be bending in response to workpiece #101; Abstract).” Fleming does not teach that the couplant contains an elastomer.
Miller teaches “the couplant containing at least an elastomer (Column 2, lines 27-39).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Miller with Fleming. Using an elastomer is known in the art since this material allows a probe/transducer to change its shape when in contact with a surface. This ability increases the accuracy of the measurement since it increases the surface area contact between the probe and subject under test.

As to claim 2, Fleming teaches “a step of removing the load; and a step of moving the couplant provided at the acoustic transducer, from which the load is removed, along the inspection target under a state where the uneven structure of the contact surface is brought into contact with the inspection target (Column 5, lines 22-28 teach scanning. It is known in the art to move a transducer along the surface of a workpiece. This is done so that the entire workpiece can be tested).”

As to claim 4, Fleming teaches “An acoustic inspection device, comprising: an acoustic transducer which includes a piezoelectric element (Figure 1, #100 is a transducer that emits and receives acoustic signals. A transducer converts one form of energy into another, therefore it is likely that the transducer converts the acoustic energy, pressure waves, into an electrical signal that is processed and analyzed) having at least one of functions of transmitting and receiving acoustic waves and has an acoustic function surface functioning as at least one of a transmitting surface and a receiving surface of acoustic waves (Figure 1, #109 are flexible materials which aid in connecting body #10 to workpiece #101. The couplant surface is uneven  since #109 extends from main body #10 therefore creating an even surface between #109 and #107, which represents the distal end of body #10. The device body is pressed onto workpiece #101 so that it can examine it; Abstract); a couplant, which is provided directly or with an intermediate member therebetween on the acoustic function surface of the acoustic transducer, having a contact surface to be in contact with an inspection target and an uneven structure provided on the contact surface; and a loading mechanism which applies and removes a load to/from the couplant (Figure 1, #109 are flexible materials which aid in connecting body #10 to workpiece #101. The couplant surface is uneven  since #109 extends from main body #10 therefore creating an even surface between #109 and #107, which represents the distal end of body #10. The device body is pressed onto workpiece #101 so that it can examine it; Figure 1, #109 is shown to be bending in response to workpiece #101; Abstract).” Fleming does not teach that the couplant contains an elastomer.
Miller teaches “and contains at least an elastomer (Column 2, lines 27-39).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Miller with Fleming. Using an elastomer is known in the art since this material allows a probe/transducer to change its shape when in contact with a surface. This ability increases the accuracy of the measurement since it increases the surface area contact between the probe and subject under test.

As to claim 7, Fleming teaches “and protruding parts formed of the couplant body are provided on a surface of the couplant body (Figure 1, #109 located on distal end of #10 which also houses #102).”
Miller teaches “wherein the couplant includes a couplant body containing the elastomer (Column 2, lines 27-39).”

As to claim 8, Fleming teaches “wherein the piezoelectric element is an ultrasonic transmitting-receiving piezoelectric element or a sonic transmitting-receiving piezoelectric element (Figure 1, #100 is a transducer that emits and receives acoustic signals. A transducer converts one form of energy into another, therefore it is likely that the transducer converts the acoustic energy, pressure waves, into an electrical signal that is processed and analyzed. This would read on a piezoelectric element).”

As to claim 9, Fleming teaches “A couplant, comprising: a contact surface to be in contact with an inspection target (Figure 1); and an uneven structure provided on the contact surface (Figure 1, #109 are flexible materials which aid in connecting body #10 to workpiece #101. The couplant surface is uneven since #109 extends from main body #10 therefore creating an even surface between #109 and #107, which represents the distal end of body #10. The device body is pressed onto workpiece #101 so that it can examine it; Figure 1, #109 is shown to be bending in response to workpiece #101; Abstract).” Fleming does not teach that the couplant contains an elastomer.
Miller teaches “which contains at least an elastomer (Column 2, lines 27-39).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Miller with Fleming. Using an elastomer is known in the art since this material allows a probe/transducer to change its shape when in contact with a surface. This ability increases the accuracy of the measurement since it increases the surface area contact between the probe and subject under test.

As to claim 12, Fleming teaches “wherein the protruding members have a shape of mesh, or each of the protruding members has a shape of a bar, a circle, or a polygon, when viewed from a normal direction of the contact surface (Figure 2).”

As to claim 13, Fleming teaches “wherein a minimum width of protruding parts in the uneven structure is 10 m or more and 500 pm or less and a minimum width of recessed parts in the uneven structure is 10 am or more and 500 am or less, and a total area of planar shapes of the recessed parts is larger than a total area of planar shapes of the protruding parts, when viewed from a normal direction of the contact surface (Figure 2. Adjusting the distance between parts, the size/width of parts and shape of the recesses all involve routine skill in the art. The uneven surface is taught by the prior art as well as the protruding elements. Altering the size is obvious and well known since it depends on the application of the sensor in order to optimize performance).”

As to claim 14 Fleming teaches “and protruding parts formed of the couplant body are provided on a surface of the couplant body (Figure 1, #109 located on distal end of #10 which also houses #102).”
Miller teaches “wherein the couplant includes a couplant body containing the elastomer (Column 2, lines 27-39).”

As to claim 15, Fleming teaches “wherein the protruding members have a shape of mesh, or each of the protruding members has a shape of a bar, a circle, or a polygon, when viewed from a normal direction of the contact surface (Figure 2).”

As to claim 16, Fleming teaches “wherein a minimum width of protruding parts in the uneven structure is 10 m or more and 500 pm or less and a minimum width of recessed parts in the uneven structure is 10 am or more and 500 am or less, and a total area of planar shapes of the recessed parts is larger than a total area of planar shapes of the protruding parts, when viewed from a normal direction of the contact surface (Figure 2. Adjusting the distance between parts, the size/width of parts and shape of the recesses all involve routine skill in the art. The uneven surface is taught by the prior art as well as the protruding elements. Altering the size is obvious and well known since it depends on the application of the sensor in order to optimize performance).”


Claim(s) 3, 5, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming US 6298727 in view of Miller US 3663842 and Geil US 3564303.
As to claim 3, the prior arts teach an elastomer but do not teach a range for Youngs Modulus.
Geil teaches “wherein the elastomer has a Young's modulus of 0.1 MPa or more and 10 MPa or less (Column 3, lines 44-59).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Geil with Miller and Fleming. Choosing a material with Youngs Modulus within a certain range involves routine skill in the art since this range depends on the application of the sensing device. Choosing an optimal range increases the accuracy of the test.

As to claim 5, the prior arts teach an elastomer but do not teach a range for Youngs Modulus.
Geil teaches “wherein the elastomer has a Young's modulus of 0.1 MPa or more and 10 MPa or less (Column 3, lines 44-59).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Geil with Miller and Fleming. Choosing a material with Youngs Modulus within a certain range involves routine skill in the art since this range depends on the application of the sensing device. Choosing an optimal range increases the accuracy of the test.

As to claim 6, Fleming teaches “wherein the couplant includes a couplant body and protruding members provided on a surface of the couplant body (Figure 1, #109 protrudes from the body #10 which holds a couplant in chamber #102 located on the distal end of the body).”
Miller teaches “containing the elastomer (Column 2, lines 27-39).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Miller with Fleming. Using an elastomer is known in the art since this material allows a probe/transducer to change its shape when in contact with a surface. This ability increases the accuracy of the measurement since it increases the surface area contact between the probe and subject under test.
The prior arts teach an elastomer but do not teach a range for Youngs Modulus.
Geil teaches “and having a Young's modulus higher than the couplant body (Column 3, lines 44-59).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Geil with Miller and Fleming. Choosing a material with Youngs Modulus within a certain range involves routine skill in the art since this range depends on the application of the sensing device. Choosing an optimal range increases the accuracy of the test.

As to claim 10, the prior arts teach an elastomer but do not teach a range for Youngs Modulus.
Geil teaches “wherein the elastomer has a Young's modulus of 0.1 MPa or more and 10 MPa or less (Column 3, lines 44-59).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Geil with Miller and Fleming. Choosing a material with Youngs Modulus within a certain range involves routine skill in the art since this range depends on the application of the sensing device. Choosing an optimal range increases the accuracy of the test.
As to claim 11, Fleming teaches “wherein the couplant includes a couplant body and protruding members provided on a surface of the couplant body (Figure 1, #109 protrudes from the body #10 which holds a couplant in chamber #102 located on the distal end of the body).”
Miller teaches “containing the elastomer (Column 2, lines 27-39).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Miller with Fleming. Using an elastomer is known in the art since this material allows a probe/transducer to change its shape when in contact with a surface. This ability increases the accuracy of the measurement since it increases the surface area contact between the probe and subject under test.
The prior arts teach an elastomer but do not teach a range for Youngs Modulus.
Geil teaches “and having a Young's modulus higher than the couplant body (Column 3, lines 44-59).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Geil with Miller and Fleming. Choosing a material with Youngs Modulus within a certain range involves routine skill in the art since this range depends on the application of the sensing device. Choosing an optimal range increases the accuracy of the test.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863